Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 were rejected under 35 USC § 103 with U.S. 2018/0300746 (“Terzian”) and U.S. 2019/0205936 (“Lal”). The claims have been amended as discussed in the interview between Examiner Long and Attorney Kyengar on 27 January 2022. The rejections are withdrawn. The closest prior art is Terzian which discloses a vehicle having an external display for displaying advertisements. Terzian also discloses cameras for taking images of the vehicle’s surroundings to determine the number of advertisement impressions. Terzian does not disclose how or if the camera images are analyzed to determine the total number of people having line of sight access to the display and the portion of those having line of sight access who are actually looking at the display as claimed. The combination of these two pieces of information (i.e., the number of people having line of sight access and the portion of those having line of sight access who are actually looking at the display) is what sets this invention apart from the prior art. In the art, vehicles which display advertising may take measurement of how many devices are located near the vehicle or how many people are in a camera image, but the analysis of an image to determine the number of people having line of sight access and the portion of those having line of sight access who are actually looking at the display is not found in the art.
Claims 14-20 were rejected under 35 USC § 101. The claims have been amended as discussed in the interview between Examiner Long and Attorney Kyengar on 27 January 2022. The rejections are withdrawn. Applicant argues that “the claimed combination incorporates the abstract idea into the practical application of improving the field of vehicular surveillance.” Remarks (31 Jan 2022) at 12. Examiner agrees. Claims 14-20 now include sufficient structure or “additional elements” that implement the abstract idea into a practical application. For example, the claims now positively recite a display member on a moving object, an imaging device secured to the moving object, and processors to perform analysis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/MEREDITH A LONG/Primary Examiner, Art Unit 3688